Exhibit 10.1

 

OMEGA PROTEIN CORPORATION

 

AWARD OF RESTRICTED STOCK

UNDER 2015 LONG TERM INCENTIVE PLAN

 

(Independent Director)

 

 

In this Award, Omega Protein Corporation (the “Company”) grants to ____________
(the “Participant”), a Director, Restricted Stock under the Omega Protein
Corporation 2015 Long Term Incentive Plan (the “Plan”) as of the Date of Grant
written below. This Award of Restricted Stock is governed by the terms of this
Award document and the Plan. All capitalized terms not defined in this Award
shall have the meanings of such terms as provided in the Plan.

 

  1.   The “Date of Grant” is June 25, 2015.        

2.

The total number of shares of Restricted Stock granted hereunder is 3,573.

 

 

3.

The price per share is $13.99 (average of the high and low prices of the Stock
on the New York Stock Exchange on the Date of Grant) and the aggregate value of
the grant on the Date of Grant is $50,000.

        4.    The Vesting Dates for the Restricted Stock granted in this Award
are as follows:

 

Subject to item 5 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she serves continuously as a Director of
the Company from the Date of Grant through the applicable Vesting Date, and
Participant may not sell, assign, transfer, exchange, pledge, encumber, gift,
devise, hypothecate or otherwise dispose of any Restricted Stock until such
Restricted Stock become Vested as provided herein. The transfer restrictions and
substantial risk of forfeiture imposed in the foregoing sentence shall lapse as
to 100% of the Restricted Stock granted on the date that is six months and one
day after the Date of Grant (the “Vesting Date”). The Restricted Stock as to
which such restrictions so lapse are referred to as “Vested.”

 

5.             Accelerated Vesting Events are as follows:

 

Notwithstanding the foregoing vesting schedule in item 4, any previously
unvested shares of Restricted Stock will be automatically 100% Vested upon any
one of the following “Vesting Events” provided that Participant has continuously
provided Services from the Date of Grant through the Vesting Date of the
applicable Vesting Event: (a) Participant’s termination of Service due to death
or Disability, as defined herein, or (b) upon the occurrence of a Change in
Control. The earlier of (i) the date of the Participant’s termination of Service
on account of one of the Vesting Events under (a), and (ii) the date of the
Change of Control, shall also be the Vesting Date for any unvested shares on the
date of the applicable Vesting Event for purposes of this Award. “Disability”
shall mean the Participant’s inability to perform his duties as a Director on
account of mental or physical disability lasting continuously for a period of 90
days or more as determined by the Committee in its sole discretion. Participant
agrees to provide the Committee with the necessary information to make such a
determination.

 

 
 

--------------------------------------------------------------------------------

 

 

6.             Forfeiture of Unvested Shares:

 

Notwithstanding any other provision in Section 9 of the Plan, if Participant’s
Service is terminated by Participant or the Company for any reason other than
death or Disability, then Participant shall immediately forfeit all shares of
Restricted Stock which are not Vested. Any shares of Restricted Stock forfeited
under this Agreement shall automatically revert to the Company and become
canceled and such shares shall be again subject to the Plan. Upon the Company’s
request, Participant agrees for himself or herself and any other holder to
tender to the Company any certificate representing Restricted Stock which
includes forfeited shares for a new certificate representing the unforfeited
shares of Restricted Stock.

 

7.             Other Terms and Conditions:

 

(a)     No Fractional Shares. All provisions of this Award concern whole shares
of Stock. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share.

 

(b)     Not an Employment or Service Agreement. This Award is not an employment
agreement, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to employment with
or provide Services to the Company or any of its Affiliates, or to serve as a
Director.

 

(c)     Independent Tax Advice and Acknowledgments. Participant has been advised
and Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code.

 

(d)     Acknowledgment That Award Is Subject to Plan. This Award is subject to
the Plan and to all terms and conditions of the Plan, including, without
limitation, adjustments without the Participant’s consent under Sections 4.2 and
25 of the Plan. Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions of the Plan
and this Award.

 

(e)     Voting and Dividend Rights. Participant shall have all voting and
dividend rights with respect to the shares of Restricted Stock.

 

(f)     Taxes. In accordance with Section 10 of the Plan, the Restricted Stock
granted hereunder will be subject to all applicable federal, state and local
taxes domestic and foreign taxes and withholding requirements. The Committee in
its discretion has determined that, with respect to tax withholding required, if
any, in a taxable event for this Award, the Participant may elect to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction or such other amount as permitted by the Plan. In the absence of
any IRS or other applicable guidance, the date the tax is to be determined shall
be deemed to be the date of receipt of income arising from such taxable event.
All such elections shall be made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
discretion, deems appropriate. Any fraction of a share required to satisfy such
obligation shall be disregarded and the amount due shall instead be paid in cash
by the Participant.

 

 
 

--------------------------------------------------------------------------------

 

 

(g)     Entire Agreement. This Award together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Award. Each party to this
Award acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Award or the Plan and
that any agreement, statement or promise that is not contained in this Award or
the Plan shall not be valid or binding or of any force or effect.

 

The Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Award.

 

 

 

PARTICIPANT:

 

 

Name:                                                                            

 

 

 

OMEGA PROTEIN CORPORATION

 

 

By:                                                                                   

      John D. Held

      Executive Vice President





 

 

 

 

 